Citation Nr: 1233329	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-38 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

Entitlement to service connection for a disability manifested by heart murmurs.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to July 1969.

The Veteran's heart murmur claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the benefit sought on appeal.  

The Veteran's remaining claims come before the Board on appeal from a June 2010 rating decision of the VA RO in San Diego, California, which increased the disability rating for the service-connected headaches to 30 percent disabling, effective March 11, 2010, the date of the Veteran's increased rating claim.  The June 2010 rating decision also granted service connection for bilateral instability of the knees and assigned a 10 percent disability rating for each knee, effective March 11, 2010.  The rating decision also continued the 10 percent disability rating currently in effect for the service-connected bilateral degenerative arthritis of the knees.  In June 2010, the Veteran submitted his Notice of Disagreements (NODs) with the June 2010 rating decision.  A subsequent rating decision in November 2010 continued the current disability ratings in effect for the bilateral instability and bilateral degenerative arthritis of the knees.  The Veteran continued to appeal.

In his October 2009 Substantive Appeal (on VA Form 9), the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  However, in a subsequent statement dated in November 2009, the Veteran opted to have a hearing with a Decision Review Officer (DRO) instead of a Board hearing.  In April 2010, the Veteran was afforded his requested DRO hearing.  A copy of the hearing transcript has been associated with the claims file.  

The Board notes that a VA examination dated in September 2011 was added to the Veteran's Virtual VA claims file following the most recent Supplemental Statement of the Case (SSOC) in July 2010.  However, this VA examination pertains to the Veteran's narcolepsy, and does not contain any medical evidence pertinent to the issues currently on appeal.  As such, the records are in no way relevant to the claims on appeal.  A waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.  38 C.F.R. §§ 20.800, 20.1304 (2011).


FINDING OF FACT

The evidence of record does not establish that the Veteran has a current heart disorder manifested by heart murmurs.


CONCLUSION OF LAW

Service connection for a disability manifested by heart murmurs is not established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in April 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of his claim.  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

B. Duty to Assist

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  He was afforded the opportunity for a personal DRO hearing.  Furthermore, the Veteran was afforded a VA examination to determine the nature of any current heart disorder in August 2008.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.


II. Service Connection 

Service connection may be granted for a disorder resulting from a personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease initially diagnosed after the military discharge, when all the evidence, including that pertinent to the active military service, establishes that the disease was incurred during the active military service.  38 C.F.R. § 3.303(d). 

Service connection requires medical evidence of: a current disorder; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and, competent (medical) evidence of a nexus between the claimed in-service disease or injury and the present disorder.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Certain diseases, inclusive of cardiovascular renal disease may be subject to service connection based on presumed incurrence in service if manifested to a compensable degree within one year subsequent to service.  38 U.S.C.A. §§ 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2011); see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom, without a diagnosed or identifiable underlying malady or disorder, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the VA Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran was afforded a VA examination in August 2008 to determine the nature of any current heart disorder.  At the examination, the Veteran reported experiencing occasional heart murmurs, but denied experiencing any heart attacks, rheumatic heart disease, heart surgery, or congestive heart failure.  After a physical examination and chest X-ray of the Veteran, the VA examiner determined there was no current heart disorder because there was no pathology to render a diagnosis.

Additionally, in October 2008, the Veteran was seen by his private physician for chest pain.  The treatment note documents that the Veteran did not have any heart murmurs at the time of the visit.  Following an X-ray and an electrocardiography, the Veteran was diagnosed with chest pain.  Chest pain is a symptom, and therefore is not a sufficient diagnosis to satisfy the first element of service connection.  See again Sanchez-Benitez, 13 Vet. App. at 282 (holding that a symptom, without a diagnosed or identifiable underlying malady or disorder, does not, in and of itself, constitute a "disability" for which service connection may be granted).  The recent VA treatment records also contain findings of chest pain, but do not contain a diagnosis pertaining to a heart disorder.  Id.

Accordingly, service connection for a heart disorder is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis.  See 38 C.F.R. §§ 3.303, 3.304; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.   

In forming this opinion, the Board has considered the Veteran's lay statements, to include his testimony at a DRO hearing.  However, a heart disorder is not the type of disorder that is readily amenable to mere lay diagnosis.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007); see also 38 C.F.R. § 3.159(a)(1), (a)(2).  There has to be supporting medical evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating that medical evidence was needed to support a claim for rheumatic heart disease).  Here, the medical evidence of record only refutes the Veteran's claim, and does not support his testimony that he currently suffers from a heart disorder.

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine does not apply.  38 U.S.C.A. § 5107(b). 



ORDER

The claim of entitlement to service connection for a heart murmur is denied.



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


